Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 1 of 37 PageID: 1




  LAWRENCE C. HERSH
  Attorney at Law
  17 Sylvan Street, Suite 102B
  Rutherford, NJ 07070
  (201) 507-6300
  Attorney for Plaintiff, and all others similarly situated


                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

  ––––––––––––––––––––––––––––––––––––––––– X
                                            :
  ANTHONY DEROSA, on behalf of himself and :
  all others similarly situated,            :
                                            :
                           Plaintiff,       : Civil Action No.
                                            :
  vs.                                       : CLASS ACTION COMPLAINT AND
                                            : JURY TRIAL DEMAND
  DL THOMPSON LAW, PC,                      :
                                            :
                           Defendant.       :
                                            :
  –––––––––––––––––––––––––––––––––––––––– X



         Plaintiff ANTHONY DEROSA (hereinafter “Plaintiff”), on behalf of himself and

  all others similarly situated, by and through his undersigned attorney, alleges against the

  above-named Defendant DL THOMSON LAW, PC ("Defendant"), its employees,

  agents, and successors, the following:

                                 PRELIMINARY STATEMENT

         1.      Plaintiff brings this action for actual and statutory damages and

  declaratory and injunctive relief arising from the Defendant’s violation of 15 U.S.C. §

  1692 et seq., the Fair Debt Collection Practices Act (hereinafter “FDCPA”), which

  prohibits debt collectors from engaging in abusive, deceptive and unfair practices.
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 2 of 37 PageID: 2




                                JURISDICTION AND VENUE

          2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331.

  This is an action for violations of 15 U.S.C. § 1692 et seq.

          3.      Venue is proper in this district under 28 U.S.C. §1391(b) because

  jurisdiction is not founded solely on diversity of citizenship and Plaintiff resides in this

  jurisdiction.

                                         DEFINITIONS

          4.      As used in reference to the FDCPA, the terms “creditor,” “consumer,”

  “debt,” and “debt collector” are defined in § 803 of the FDCPA and 15 U.S.C. § 1692a.



                                        JURY DEMAND

          5.      Plaintiff demands a jury trial on all issues.



                                            PARTIES

          6.      The FDCPA, 15 U.S.C. § 1692 et seq., which prohibits certain debt

  collection practices provides for the initiation of court proceedings to enjoin violations of

  the FDCPA and to secure such equitable relief as may be appropriate in each case.

          7.      Plaintiff is a natural person and resident of Washington, Pennsylvania and

  is a “Consumer” as defined by 15 U.S.C. § 1692a(3).

          8.      Based upon information and belief Defendant DL THOMPSON LAW, PC

  is a professional corporation organized under the laws of the State of New Jersey with its

  principal place of business located in Manasquan, New Jersey.

          9.      Based upon information and belief, Defendant is a company or business



                                                 2
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 3 of 37 PageID: 3




  that uses the mail, telephone, and facsimile and regularly engages in business, the

  principal purpose of which is to attempt to collect debts alleged to be due another. Each

  Defendant is a “Debt Collector” as that term is defined by 15 U.S.C. §1692(a)(6).

                            CLASS ACTION ALLEGATIONS

         10.     Plaintiff brings this action as a state wide class action, pursuant to Rule 23

  of the Federal Rules of Civil Procedure (hereinafter “FRCP”), on behalf of himself and

  all New Jersey consumers and their successors in interest (the “Class”), who have

  received post-judgment communications from the Defendant which are in violation of the

  FDCPA, as described in this Complaint.

         11.     This Action is properly maintained as a class action. The Class consists of:

                 •   All consumers who were subject to post-judgment collection activity

                 by Defendant which included the alleged conduct and practices described

                 herein.

         • The Class period begins one year prior to the filing of this Action.

         12.     The Class satisfies all the requirements of Rule 23 of the FRCP for

         maintaining a class action:


                 •   Upon information and belief, the Class is so numerous that joinder of

                     all members is impracticable because there are hundreds and/or

                     thousands    of   persons       who   were   subject   to   post-judgment

                     communications by Defendant that violate specific provisions of the

                     FDCPA. (See Exhibits A, B, C and D except that the undersigned

                     attorney has, in accordance with Fed. R. Civ. P. 5.2 partially redacted

                     the financial account numbers in an effort to protect Plaintiff’s

                                                 3
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 4 of 37 PageID: 4




                  privacy);

              •   There are questions of law and fact which are common to the Class and

                  which predominate over questions affecting any individual Class

                  member. These common questions of law and fact include, without

                  limitation:

                      a. Whether Defendant violated various provisions of the FDCPA.

                      b. Whether Plaintiff and the Class have been injured by the

                           Defendant’s conduct;

                      c. Whether Plaintiff and the Class have sustained damages and

                           are entitled to restitution as a result of Defendant’s

                           wrongdoing, and if so, what is the proper measure and

                           appropriate statutory formula to be applied in determining such

                           damages and restitution; and

                      d. Whether Plaintiff and the Class are entitled to declaratory

                           and/or injunctive relief.

              •   Plaintiff’s claims are typical of the Class, which all arise from the same

                  operative facts and are based on the same legal theories;

              •   Plaintiff has no interest adverse or antagonistic to the interest of the

                  other members of the Class;

              •   Plaintiff will fairly and adequately protect the interest of the Class and

                  has retained experienced and competent attorneys to represent the

                  Class;




                                              4
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 5 of 37 PageID: 5




                 •   A Class Action is superior to other methods for the fair and efficient

                     adjudication of the claims herein asserted. Plaintiff anticipates that no

                     unusual difficulties are likely to be encountered in the management of

                     this class action;

                 • A Class Action will permit large numbers of similarly situated persons

                     to prosecute their common claims in a single forum simultaneously

                     and without the duplication of effort and expense that numerous

                     individual actions would engender. Class treatment will also permit the

                     adjudication of relatively small claims by many Class members who

                     could not otherwise afford to seek legal redress for the wrongs

                     complained of herein. Absent a Class Action, class members will

                     continue to suffer losses of statutory protected rights as well as

                     monetary damages. If the Defendant’s conduct is allowed to proceed

                     without remedy it will continue to reap and retain the proceeds of its

                     ill-gotten gains;

                 •   Defendant has acted on grounds generally applicable to the entire

                     Class, thereby making appropriate final injunctive relief or

                     corresponding declaratory relief with respect to the Class as a whole.


                                 STATEMENT OF FACTS

         12.     Plaintiff is at all times relevant to this lawsuit, a "consumer" as that term is

  defined by 15 U.S.C. §1692a(3).

         13.     Defendant collects and attempt to collect debts incurred or alleged to have

  been incurred for personal, family or household purposes on behalf of creditors using the

                                                5
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 6 of 37 PageID: 6




  United States Postal Service, telephone and/or the Internet.

         14.     Defendant is a “debt collector” as defined by 15 U.S.C. §1692a(6).

         15.     Prior to July 1, 2016, Plaintiff allegedly incurred a financial obligation to

  Thrift Investment Corporation.

         16.     The Thrift Investment Corporation obligation arose out of a transaction in

  which money, property, insurance or services, which are the subject of the transaction,

  are primarily for personal, family or household purposes.

         17.     The alleged Thrift Investment Corporation obligation is a "debt" as

  defined by 15 U.S.C. § 1692a(5).

         18.     Thrift Investment Corporation is a "creditor" as defined by 15 U.S.C. §

  1692a(4).

         19.     At some time prior to July 1, 2016, the Thrift Investment Corporation

  obligation became past due.

         20.     On or about July 1, 2016, Defendant, or its predecessor, on behalf of its

  client Thrift Investment Corporation, filed an amended complaint in the Superior Court

  of New Jersey, Sussex County, Special Civil Part against Plaintiff Anthony Derosa to

  collect on an automobile loan in a case entitled Thrift Investment Corporation v. Derosa,

  et. al, SSX-DC-000271-16 (“the State Court Action”).

         21.     On or about September 9, 2016, a default judgment was entered against

  Plaintiff and the other defendant in the State Court Action for a judgment total amount of

  $5,784.03, including costs of $108.00 and attorney fees of $125.02.

         22.     On or about August 29, 2019, Defendant filed a Notice of Application for

  Wage Execution to collect on the judgment from the State Court Action. A copy of the

                                               6
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 7 of 37 PageID: 7




  Notice of Application for Wage Execution is attached as Exhibit A.

         23.     Exhibit A included a proposed Writ of Wage Execution that sought to

  collect “Additional Costs” in the amount of $678.02.

         24.     However, Defendant was not entitled to collect “Additional Costs” of

  $678.02, since there were not allowable additional costs of $678.02.

         25.     Additionally, Exhibit A sought an Order for Wage execution against

  Plaintiff’s purported employer Okaya Inc. located at 64 W. Seegers Rd., Arlington

  Heights, IL 60005.

         26.     However, Plaintiff never worked for or was an employee at Okaya Inc.

         27.     Instead, Plaintiff worked for a totally separate entity called Okaya

  Infocom Pvt. Ltd., with offices in Ronkonkoma, New York which had no relationship to

  Okaya Inc, the garnishee listed on the Notice of Application for Wage Execution in

  Exhibit A.

         28.     Furthermore, Plaintiff only worked as an independent contractor for

  Okaya Infocom Pvt. Ltd., and as such Defendant was not entitled to file an application for

  wage execution against Okay Inc. or Okaya Infocom Pvt. Ltd.

         29.     Additionally, Okaya Infocom Pvt. Ltd. did not have offices in New Jersey

  and as such, Defendant did not have jurisdiction to serve an application for wage

  garnishment outside of the State of New Jersey based upon a judgment entered in the

  state of New Jersey.

         30.     On or about August 10, 2020, Plaintiff received a Notice of Application

  for Wage Garnishment dated August 10, 2020. A copy of the Notice is attached as

  Exhibit B.

                                              7
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 8 of 37 PageID: 8




         31.    On or about August 28, 2020, Defendant filed a subsequent Notice of

  Application for Wage Execution substantially similar to Exhibit B. A copy of the August

  28, 2020 Notice of Application for Wage Garnishment is attached as Exhibit C.

         32.    Exhibit C included a proposed Order, Certification and Execution against

  Earnings which included a certification of Donna L. Thompson indicating that Defendant

  was entitled to collect “Subsequent Costs” of $819.02. However, Defendant was not

  entitled to collect $819.02 in “Subsequent Costs” since the amount included costs which

  were not allowable.

         33.    Additionally, Exhibits B and C sought to garnish on Plaintiff’s wages from

  K2 Partnering Solutions West, Inc. based in Providence Rhode Island.

         34.    However, K2 Partnering Solutions West Inc., does not have offices in

  New Jersey, and as such Defendant cannot garnish Plaintiff’s wages from a Rhode Island

  Company based upon a New Jersey judgment.

         35.    Furthermore, since Plaintiff is an independent contractor and not an

  employee of K2 Partnering Solutions West Inc., Defendant cannot garnish Plaintiff’s

  wages from K2 Partnering Solutions West, Inc. As such, Defendant was not entitled to

  serve a Notice of Application for Wage Execution on K2 Partnering West Inc. in

  Providence, Rhode Island.

         36.    Additionally, Exhibit C indicated that the total Due to date as of August

  28, 2020 was $6,363.22.

         37.    On or about August 31, 2020, Defendant received in the mail a Statement

  of Account from Defendant. A copy of the Statement of Account is attached as Exhibit

  D.

                                             8
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 9 of 37 PageID: 9




          38.   Exhibit D indicated that the Balance due was $6,343.22, $20.00 less than

  the Total amount due indicated due in the Notice of Application of Wage Garnishment.

          39.   Additionally, Exhibit D indicated that Defendant attempted to collect

  amounts due as costs which Defendant was not entitled to collect, e.g. Nexis and other

  fees.

          40.   Furthermore, Exhibit D failed to indicate that the communication was a

  communication from a debt collector as required under section 1692e(11).

          41.   The Notices of Application for Wage Execution were sent or caused to be

  sent by a person employed by Defendant as a “debt collector” as defined by 15 U.S.C. §

  1692a(6).

          42.   The Notices of Application for Wage Execution Motion were each a

  “communication” as defined by 15 U.S.C. § 1692a(2).

          43.   Plaintiff suffered injury in fact by being subjected to the unfair and

  abusive practices of Defendant.

          44.   Plaintiff suffered actual harm by being the target of Defendant’s

  misleading debt collection communications.

          45.   Defendant violated Plaintiff’s rights not to be the target of misleading debt

  collection communications.

          46.   Defendant violated Plaintiff’s right to a trustful and fair debt collection

  process.

          47.   Under the FDCPA, Plaintiff had the right to receive certain information

  from Defendant regarding his or her rights under the FDCPA.

          48.   Defendant’s communications were designed to cause Plaintiff to suffer a

                                               9
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 10 of 37 PageID: 10




   harmful disadvantage in charting a course of action in response to Defendant’s collection

   efforts.

              49.   Defendant’s collection communications provided confusing and incorrect

   information causing Plaintiff a concrete injury in that Plaintiff was deprived of his right

   to receive accurate and trustworthy information regarding his rights under the FDCPA.

              50.   Defendant’s communications were designed to cause Plaintiff to suffer a

   harmful disadvantage in charting a course of action in response to Defendant’s collection

   efforts.

              51.   The FDCPA ensures that consumers are fully and truthfully apprised of

   the facts and of their rights, the act enables them to understand, make informed decisions

   about, and participate fully and meaningfully in the debt collection process. The purpose

   of the FDCPA is to provide information that helps consumers to choose intelligently. The

   Defendant’s false representations misled the Plaintiff in a manner that deprived Plaintiff

   of his or her right to enjoy these benefits.

              52.   As a result of Defendant’s conduct, Plaintiff suffered an actual, concrete

   injury as a result of Defendant’s failure to provide Plaintiff information required under

   the FDCPA.

              53.   Plaintiff’s receipt of a collection communication which provided incorrect,

   incomplete and confusing information constitutes a concrete injury.

              54.   The failure of Defendant to provide correct information impeded

   Plaintiff’s ability to make a well-reasoned decision.

              55.   Defendant’s failure to provide accurate information injured Plaintiff in

   that it impacted his ability to decide on how to proceed with respect to the matter – will

                                                  10
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 11 of 37 PageID: 11




   he hire an attorney, represent himself, payoff the debt, engage in a payment plan, file for

   bankruptcy, etc.

             56.   The deceptive communication additionally violated the FDCPA since it

   frustrated Plaintiff’s ability to intelligently choose his or her response.


                        POLICIES AND PRACTICES COMPLAINED OF

             57.   It    is   Defendant’s’ policy and       practice to send       post-judgment

   communications, which violate the FDCPA, by inter alia:

                   (a)        Using false, deceptive or misleading representations or means in
                              connection with the collection of a debt;

                   (b)        Using unfair or unconscionable means to collect or attempt to
                              collect any debt.

             58.   On information and belief, Defendant sent written communications, in the

   form annexed hereto as Exhibit A to at least 30 natural persons in the State of New

   Jersey.

             59.   On information and belief, Defendant sent written communications, in the

   form annexed hereto as Exhibit B to at least 30 natural persons in the State of New

   Jersey.

                                               COUNT I

               FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692
                                VIOLATIONS

             60.   Plaintiff repeats the allegations contained in paragraphs 1 through 59 as if

   the same were set forth at length.

             61.   Defendant violated 15 U.S.C. §1692 et seq. of the FDCPA in connection

   with its collection attempts against Plaintiff and others similarly situated.

                                                   11
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 12 of 37 PageID: 12




          62.      By filing the post-judgment communications described herein, Defendant

   violated:

          A. 15 U.S.C. §1692c(b) by communicating in connection with the collection a

                debt with a third-party which was not reasonably necessary to effectuate a

                post judgment judicial remedy;

          B. 15 U.S.C. §1692d by engaging in conduct the natural consequence of which

                is to harass, oppress or abuse any person in connection with the collection of a

                debt;

          C. 15 U.S.C. §1692e, by using a false, deceptive or misleading representation or

                means in connection with the collection of any debt;

          D. 15 U.S.C. §1692e(2)(A), by falsely representing the character, amount, or

                legal status of any debt;

          E. 15 U.S.C. §1692e(2)(B), by falsely representing any services rendered or

                compensation which may lawfully be received by a debt collector for the

                collection of a debt;

          F. 15 U.S.C. § 1692e(5) of the FDCPA by threatening to take or taking an action

                that could not legally be taken;

          G. 15 U.S.C. § 1692e(10) by using a false representation or deceptive means to

                collect or attempt to collect a debt from Plaintiff;

          H. 15 U.S.C. § 1692e(11) by failing to indicate that a communication is from a

                debt collector.

          I. 15 U.S.C. §1692f by using unfair or unconscionable means to collect or

                attempt to collect any debt; and,



                                                    12
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 13 of 37 PageID: 13




          J. 15 U.S.C. §1692f(1), by collecting or attempting to collect any amount not

              expressly authorized by the agreement creating the debt or permitted by law.



          WHEREFORE, Plaintiff, on behalf of himself and others similarly situated,

   demands judgment against Defendant as follows:

          (a) Declaring that this action is properly maintainable as a Class Action and

   certifying Plaintiff as Class representative and attorney Lawrence Hersh, Esq., as Class

   Counsel;

          (b) Awarding Plaintiff and the Class maximum statutory damages;

          (c) Awarding Plaintiff actual damages.

           (d) Awarding pre-judgment interest;

          (e) Awarding post-judgment interest;

          (f) Awarding reasonable attorneys’ fees, costs and expenses; and

          (g) Awarding Plaintiff and the Class such other and further relief as the Court may

          deem just and proper.

   Dated: Rutherford, New Jersey
          August 31, 2020

                                                  Respectfully submitted,


                                                 By: s/ Lawrence C. Hersh
                                                    Lawrence C. Hersh, Esq.
                                                    17 Sylvan Street, Suite 102B
                                                    Rutherford, NJ 07070
                                                    (201) 507-6300
                                                    Attorney for Plaintiff


                 CERTIFICATION PURSUANT TO LOCAL RULE 11.2


                                               13
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 14 of 37 PageID: 14




          I, Lawrence C. Hersh, the undersigned attorney of record for Plaintiff, do hereby

   certify to my own knowledge and based upon information available to me at my office,

   the matter in controversy is not the subject of any other action now pending in any court

   or in any arbitration or administrative proceeding.


   Dated: August 31, 2020
                                                 By: s/ Lawrence C. Hersh
                                                 Lawrence C. Hersh, Esq




                                               14
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 15 of 37 PageID: 15




                                 EXHIBIT A
         SSX-DC-000271-16 08/29/2019 1:55:54 PM Pg 1 of 3 Trans ID: SCP20192019605
     Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 16 of 37 PageID: 16


DONNA L. THOMPSON, ESQ. (NJ attorney ID 030231994)
DL THOMPSON LAW, PC
PHYSICAL ADDRESS:
1442 Lakewood Road, Manasquan, NJ 08736
SEND ALL MAIL:
P.O. Box 679
Allenwood, NJ 08720
(732) 292-3000 Phone
Attorney for Plaintiff
Our File No. 7613

                                                :
THRIFT INVESTMENT CORPORATION,                  :   SUPERIOR COURT OF NEW JERSEY
                                                :   LAW DIVISION: (NOT ASSIGNED)
                              Plaintiff(s),     :   COUNTY
                                                :   SPECIAL CIVIL PART
v.                                              :
                                                :   DOCKET NO. DJ-033544-17 (DC-000271-16)
CHRISTINE DEROSA and ANTHONY                    :
DEROSA,                                         :   Civil Action
                                                :
                              Defendant(s).     :   NOTICE OF APPLICATION
                                                    FOR WAGE EXECUTION

TO:      Anthony Derosa



         TAKE NOTICE that application is being made by the judgment-creditor to the above named

Court, located at the Sussex County Superior Court, Law Division, Sussex County Court House, 43-47

High Street, Newton, NJ 7860, for a Wage Execution Order to issue against your salary to be served

on your employer, Okaya INC., 64 W. Seegers Rd, Arlington Heights, IL 60005 c/o The

Corporation Trust Company 820 Bear Tavern Road Ewing, NJ 08628for: (a) 10% of your gross salary

when the same shall equal or exceed the amount of $217.50 per week; or (b) 25% of your disposable

earnings for that week; or (c) the amount, if any, by which your disposable weekly earnings exceed

$217.50, whichever shall be the least. Disposable earnings are defined as that portion of the earnings

remaining after the deduction from the gross earnings of any amounts required by law to be withheld.

In the event the disposable earnings so defined are $217.50 or less, if paid weekly; or $435.00 or less,

if paid every two weeks; or $471.25 or less, if paid twice per month; or $942.50, or less, if paid
        SSX-DC-000271-16 08/29/2019 1:55:54 PM Pg 2 of 3 Trans ID: SCP20192019605
  Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 17 of 37 PageID: 17


monthly, then no amount shall be withheld under this execution. In no event shall more than 10% of

gross salary be withheld and only one execution against your wages shall be satisfied at a time. Your

employer may not discharge, discipline or discriminate against you because your earnings have been

subject to garnishment.

       You may notify the Office of the Special Civil Part, and the attorneys for the judgment-

creditor, whose address appears above, in writing, within 10 days after service of this notice upon you,

why such an Order should not be issued, and thereafter the application for the Order will be set down

for a hearing of which you will receive notice of the date, time and place.

       If you do not notify the Office of the Special Civil Part and the judgment-creditor's attorney, or

the judgment-creditor if there is no attorney, in writing of your objection, you will receive no further

notice and the Order will be signed by the Judge as a matter of course.

       You also have a continuing right to object to the wage execution or apply for a reduction in the

amount withheld even after it has been issued by the Court. To object or apply for a reduction, file a

written statement of your objection or reasons for a reduction with the Office of the Special Civil Part

and send a copy to the judgment-creditor's attorney, or directly to the judgment-creditor if there is no

attorney. You will be entitled to a hearing within 7 days after you file your objection or application for

a reduction.

                                  CERTIFICATION OF SERVICE

       I served the within Notice upon the judgment-debtor, Anthony Derosa, on this date by sending

it simultaneously by regular and certified mail, return receipt requested, to the judgment-debtor's last

known address as set forth above. I certify that the foregoing statements made by me are true. I am

aware that if any of the foregoing statements made by me are willfully false, I am subject to

punishment.

Dated: April 1, 2019                          /s/ Donna L. Thompson
                                              DONNA L. THOMPSON, ESQ.
                                              Attorney for Judgment-Creditor
                                                   -2-
      SSX-DC-000271-16 08/29/2019 1:55:54 PM Pg 3 of 3 Trans ID: SCP20192019605
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 18 of 37 PageID: 18




                  HOW TO CALCULATE PROPER GARNISHMENT AMOUNT


(1) Gross Salary per pay period............................                                     __________________

(2) Less:
       Amounts Required by Law to be Withheld:
       (a) U.S. Income Tax..............         ____________
       (b) FICA (social security).....           ____________
       (c) State Income Tax, ETT, etc.           ____________
       (d) N.J. SUI............................. ____________
       (e) Other State or Municipal
              Withholding................        ____________
       (f)            Total................                                                 -   __________________

(3) Equals "disposable earnings"............................................                =   __________________

(4) If Salary is paid:
        - weekly, then subtract $217.50
        - every two weeks, then subtract $435.00
        - twice per month, then subtract $471.75
        - monthly, then subtract $942.50
        (Federal law prohibits any garnishment when "disposable
        earnings" are smaller than the amount on line 4)............. -                         __________________

(5)      Equals the amount potentially subject to
         garnishment (if less than zero, enter zero)......................                  =   __________________

(6)      Take "disposable earnings" (Line 3) and
         multiply by .25:
         $__________ x .25 = $_______________.....................                              __________________

(7)      Compare lines 5 and 6 - the amount which may
         lawfully be deducted is the smallest amount
         of line 5 or line 6.............................................................       __________________

Source: 15 U.S.C. 1671 et seq.; 29 C.F.R. 870; N.J.S.A. 2A:17-50 et seq.
    SSX-DC-000271-16
      SSX DC 000271-1608/29/2019
                          08/28/2019
                                 1:55:54 PM
                                          PgPg
                                            1 of1 3ofTrans
                                                      3 Trans
                                                           ID:ID:
                                                               SCP20192016740
                                                                  SCP20192019605
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 19 of 37 PageID: 19
    SSX-DC-000271-16
      SSX DC 000271-1608/29/2019
                          08/28/2019
                                 1:55:54 PM
                                          PgPg
                                            2 of2 3ofTrans
                                                      3 Trans
                                                           ID:ID:
                                                               SCP20192016740
                                                                  SCP20192019605
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 20 of 37 PageID: 20
    SSX-DC-000271-16
      SSX DC 000271-1608/29/2019
                          08/28/2019
                                 1:55:54 PM
                                          PgPg
                                            3 of3 3ofTrans
                                                      3 Trans
                                                           ID:ID:
                                                               SCP20192016740
                                                                  SCP20192019605
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 21 of 37 PageID: 21
       SSX-DC-000271-16 08/29/2019 1:55:54 PM Pg 1 of 2 Trans ID: SCP20192019605
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 22 of 37 PageID: 22


DONNA L. THOMPSON, ESQ. (NJ attorney ID 030231994)
DL THOMPSON LAW, PC
PHYSICAL ADDRESS:
1442 Lakewood Road, Manasquan, NJ 08736
SEND ALL MAIL:
P.O. Box 679
Allenwood, NJ 08720
(732) 292-3000 Phone
Attorney for Plaintiff
Our File No. 7613

                                                 :
THRIFT INVESTMENT CORPORATION,                   :   SUPERIOR COURT OF NEW JERSEY
                                                 :   LAW DIVISION: SUSSEX COUNTY
                       Plaintiff(s),             :
                                                 :   DOCKET NO. DJ-033544-17 (DC-000271-16)
v.                                               :
                                                 :   Civil Action
CHRISTINE DEROSA and ANTHONY                     :
DEROSA,                                          :   WRIT OF WAGE EXECUTION
                                                 :
                       Defendant(s).             :

THE STATE OF NEW JERSEY

TO THE SHERIFF OF MERCER COUNTY:

       YOU ARE HEREBY COMMANDED that of the weekly earnings which the Defendant,

Anthony Derosa, receives from employer, Okaya INC., 64 W. Seegers Rd., Arlington Heights, IL

60005 c/o The Corporation Trust Company, 820 Bear Tavern Road, Ewing, NJ 08628, you take the

lesser of (a) the sum of 10% of the gross weekly pay, or (b) 25% of disposable earnings for that

week, or (c) the amount by which the designated Defendant's disposable weekly earnings exceed

$217.50 per week, pursuant to the Order for Wage Execution entered with this Court on August 28,

2019, a copy of which is attached hereto and Certification of the Court entered in the sum of

$5,551.01 plus interest and fees, until plus interest and fees is paid and satisfied, and that you pay

weekly to the Plaintiff's duly authorized attorney said amount of reservation of salary.

       YOU ARE FURTHER COMMANDED that the employer shall immediately give the

designated defendant a copy of this Order. The designated defendant may object to the wage

execution or apply for a reduction in the amount withheld at any time. To object or apply for a
        SSX-DC-000271-16 08/29/2019 1:55:54 PM Pg 2 of 2 Trans ID: SCP20192019605
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 23 of 37 PageID: 23


reduction, a written statement to the objection or reasons for a reduction must be filed with the

Clerk of the Court and a copy must be sent to the creditor's attorney or directly to the creditor if

there is no attorney. A hearing will be held within 7 days after filing the objection or application for

a reduction. According to law, no employer may terminate an employee because of a garnishment.

        YOU ARE FURTHER COMMANDED that upon satisfaction of said Plaintiff's damages,

costs and interest, plus subsequent costs, or upon termination of the Defendant's salary, you will

immediately thereafter return this Writ to this Court with a statement as to the execution annexed.

        WITNESS, The Honorable ___________________________________, Judge of the New

Jersey Superior Court at Trenton, New Jersey on the _______ day of ______________________,

2019.

                                                       ____________________________________
                                                                               CLERK
ENDORSEMENT:
JUDGMENT AMOUNT*: $5,551.01
ADDITIONAL COSTS: $678.02
INTEREST THEREON: $113.86 (Thru 8/29/19)
CREDITS: $257.50
SHERIFF'S FEES: $51.50
SHERIFF'S COMMISSIONS: $343.42               *corrected from Order and Certification
TOTAL: $6,480.31

        *"Judgment Amount" includes amount of verdict or settlement, plus pre-judgment court
costs, plus an applicable statutory attorney's fee.
        Post Judgment Interest applied pursuant to CR 4:42-11 has been calculated as simple
interest. As required by CR 4:59-1, attached is the method by which interest has been calculated,
taking into account all partial payments made by the defendant.


/s/ Donna L. Thompson
DONNA L. THOMPSON, ESQ.
Attorney for Plaintiff

Dated: August 29, 2019
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 24 of 37 PageID: 24




                                 EXHIBIT B
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 25 of 37 PageID: 25
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 26 of 37 PageID: 26
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 27 of 37 PageID: 27
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 28 of 37 PageID: 28
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 29 of 37 PageID: 29




                                 EXHIBIT C
         SSX-DC-000271-16 08/28/2020 11:53:31 AM Pg 1 of 3 Trans ID: SCP20201500576
     Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 30 of 37 PageID: 30


DONNA L. THOMPSON, ESQ. (NJ attorney ID 030231994)
DL THOMPSON LAW, PC
PHYSICAL ADDRESS:
1442 Lakewood Road, Manasquan, NJ 08736
SEND ALL MAIL:
P.O. Box 679
Allenwood, NJ 08720
(732) 292-3000 Phone
Attorney for Plaintiff
Our File No. 7613

                                                :
THRIFT INVESTMENT CORPORATION,                  :   SUPERIOR COURT OF NEW JERSEY
                                                :   LAW DIVISION: SUSSEX COUNTY
                              Plaintiff(s),     :   SPECIAL CIVIL PART
                                                :
v.                                              :   DOCKET NO. DJ-033544-17 (DC-000271-16)
                                                :
CHRISTINE DEROSA and ANTHONY                    :   Civil Action
DEROSA,                                         :
                                                :   NOTICE OF APPLICATION
                              Defendant(s).     :   FOR WAGE EXECUTION


TO:      Anthony Derosa



         TAKE NOTICE that application is being made by the judgment-creditor to the above named

Court, located at the Sussex County Superior Court, 43-47 High Street, Newton, NJ 07860, for a

Wage Execution Order to issue against your salary to be served on your employer, K2 Partnering

Solutions West Inc., Attn: Payroll Department, 235 Promenade Street, Providence, RI 02908,

for: (a) 10% of your gross salary when the same shall equal or exceed the amount of $217.50 per

week; or (b) 25% of your disposable earnings for that week; or (c) the amount, if any, by which your

disposable weekly earnings exceed $217.50, whichever shall be the least. Disposable earnings are

defined as that portion of the earnings remaining after the deduction from the gross earnings of any

amounts required by law to be withheld. In the event the disposable earnings so defined are $217.50 or

less, if paid weekly; or $435.00 or less, if paid every two weeks; or $471.25 or less, if paid twice per

month; or $942.50, or less, if paid monthly, then no amount shall be withheld under this execution. In
       SSX-DC-000271-16 08/28/2020 11:53:31 AM Pg 2 of 3 Trans ID: SCP20201500576
  Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 31 of 37 PageID: 31


no event shall more than 10% of gross salary be withheld and only one execution against your wages

shall be satisfied at a time. Your employer may not discharge, discipline or discriminate against you

because your earnings have been subject to garnishment.

       You may notify the Office of the Special Civil Part, and the attorneys for the judgment-

creditor, whose address appears above, in writing, within 10 days after service of this notice upon you,

why such an Order should not be issued, and thereafter the application for the Order will be set down

for a hearing of which you will receive notice of the date, time and place.

       If you do not notify the Office of the Special Civil Part and the judgment-creditor's attorney, or

the judgment-creditor if there is no attorney, in writing of your objection, you will receive no further

notice and the Order will be signed by the Judge as a matter of course.

       You also have a continuing right to object to the wage execution or apply for a reduction in the

amount withheld even after it has been issued by the Court. To object or apply for a reduction, file a

written statement of your objection or reasons for a reduction with the Office of the Special Civil Part

and send a copy to the judgment-creditor's attorney, or directly to the judgment-creditor if there is no

attorney. You will be entitled to a hearing within 7 days after you file your objection or application for

a reduction.

                                  CERTIFICATION OF SERVICE

       I served the within Notice upon the judgment-debtor, Anthony Derosa, on this date by sending

it simultaneously by regular and certified mail, return receipt requested, to the judgment-debtor's last

known address as set forth above. I certify that the foregoing statements made by me are true. I am

aware that if any of the foregoing statements made by me are willfully false, I am subject to

punishment.

Dated: August 10, 2020                        /s/ Donna L. Thompson
                                              DONNA L. THOMPSON, ESQ.
                                              Attorney for Judgment-Creditor


                                                   -2-
      SSX-DC-000271-16 08/28/2020 11:53:31 AM Pg 3 of 3 Trans ID: SCP20201500576
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 32 of 37 PageID: 32




                  HOW TO CALCULATE PROPER GARNISHMENT AMOUNT


(1) Gross Salary per pay period............................                                     __________________

(2) Less:
       Amounts Required by Law to be Withheld:
       (a) U.S. Income Tax..............         ____________
       (b) FICA (social security).....           ____________
       (c) State Income Tax, ETT, etc.           ____________
       (d) N.J. SUI............................. ____________
       (e) Other State or Municipal
              Withholding................        ____________
       (f)            Total................                                                 -   __________________

(3) Equals "disposable earnings"............................................                =   __________________

(4) If Salary is paid:
        - weekly, then subtract $217.50
        - every two weeks, then subtract $435.00
        - twice per month, then subtract $471.75
        - monthly, then subtract $942.50
        (Federal law prohibits any garnishment when "disposable
        earnings" are smaller than the amount on line 4)............. -                         __________________

(5)      Equals the amount potentially subject to
         garnishment (if less than zero, enter zero)......................                  =   __________________

(6)      Take "disposable earnings" (Line 3) and
         multiply by .25:
         $__________ x .25 = $_______________.....................                              __________________

(7)      Compare lines 5 and 6 - the amount which may
         lawfully be deducted is the smallest amount
         of line 5 or line 6.............................................................       __________________

Source: 15 U.S.C. 1671 et seq.; 29 C.F.R. 870; N.J.S.A. 2A:17-50 et seq.
      SSX-DC-000271-16 08/28/2020 11:53:31 AM Pg 1 of 2 Trans ID: SCP20201500576
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 33 of 37 PageID: 33


DONNA L. THOMPSON, ESQ. (NJ attorney ID 030231994)
DL THOMPSON LAW, PC
PHYSICAL ADDRESS:
1442 Lakewood Road, Manasquan, NJ 08736
SEND ALL MAIL:
P.O. Box 679
Allenwood, NJ 08720
(732) 292-3000 Phone
Attorney for Plaintiff
Our File No. 7613
                                                :
THRIFT INVESTMENT CORPORATION,                  :   SUPERIOR COURT OF NEW JERSEY
                                                :   LAW DIVISION: SUSSEX COUNTY
                        Plaintiff(s),           :
                                                :   DOCKET NO. DJ-033544-17 (DC-000271-16)
v.                                              :
                                                :   Civil Action
                                                :
CHRISTINE DEROSA and ANTHONY                    :   ORDER, CERTIFICATION AND EXECUTION
DEROSA,                                         :   AGAINST EARNINGS PURSUANT TO
                                                :   15 U.S.C. 1673 and N.J.S.A. 2A:17-56
                        Defendant(s).           :

TO:        K2 Partnering Solutions West Inc.
           Attn: Payroll Department
           235 Promenade Street
           Providence, RI 02908

           Unless the designated defendant is currently subject to withholding under another wage

execution, the employer is ordered to deduct from the earnings which the designated defendant,

Anthony Derosa, receives and to pay over to the court officer named below, the lesser of the

following: (a) 10% of the gross weekly pay; or (b) 25% of disposable earnings for that week; or (c)

the amount, if any, by which the designated defendant's disposable weekly earnings exceed $217.50

per week; or $435.00 if paid every two weeks; or $471.25 if paid twice per month; or $942.50 if

paid monthly, until the total amount due has been deducted or the complete termination of

employment. Upon either of these events, an immediate accounting is to be made to the court

officer.     Disposable earnings are defined as that portion of the earnings remaining after the

deduction from gross earnings of any amounts required by law to be withheld. In the event the

disposable earnings so defined are $217.50 or less, no amount shall be withheld under this
      SSX-DC-000271-16 08/28/2020 11:53:31 AM Pg 2 of 2 Trans ID: SCP20201500576
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 34 of 37 PageID: 34


execution. In no event shall more than 10% of the gross salary be withheld, and only one execution

against your wages shall be satisfied at a time.

       The employer shall immediately give the designated defendant a copy of this order. The

designated defendant may object to the wage execution or apply for a reduction in the amount

withheld at any time. To object or apply for a reduction, a written statement of the objection or

reasons for a reduction must be filed with the Clerk of the Court and a copy must be sent to the

creditor's attorney or directly to the creditor if there is no attorney. A hearing will be held within 7

days after filing the objection or application for a reduction. According to law, no employer may

terminate an employee because of a garnishment.


DATE: ______________                                  ____________________________________
                                                                                    J.S.C.
Judgment Date: 9/7/2016
Judgment Amount: $5,551.01
Costs and Atty. Fees:
Subsequent Costs: $819.02
Total: $6,370.03
Credits, if any: $257.50
Subtotal A: $6,112.53                              Interest:
                                                   $5,551.01 x 0.25% (2016 int. rate) ÷ 365 = (per diem
Interest: $230.69 (Thru 8/28/20)                   interest) x (#of days)
                                                   $5,551.01 x 0.50% (2017, 2018) ÷ 365
Execution costs                                    $5,551.01 x 1.50% (2019) ÷ 365
and mileage: $                                     $5,551.01 x 2.5% (2020 int. rate) ÷ 365 = (per diem interest)
                                                   x (#of days)
Costs of Application: $50.00
Subtotal B: $6,393.22
Sheriff’s Fee (6%/4%): $
Total Due this date: $6,363.22

       I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.

DATED: August 28, 2020
                                                      /s/ Donna L. Thompson
                                                      DONNA L. THOMPSON, ESQ.
                                                      Attorney for Plaintiff
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 35 of 37 PageID: 35




                                 EXHIBIT D
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 36 of 37 PageID: 36
Case 3:20-cv-12107-MAS-LHG Document 1 Filed 08/31/20 Page 37 of 37 PageID: 37
